Citation Nr: 0919919	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the arms, hands, legs and shoulders, claimed as 
secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to the Veteran's service-
connected disabilities. 

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected disabilities.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder. 

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected disabilities. 

7.  Entitlement to service connection for a right hip 
condition, to include as secondary to the Veteran's service-
connected disabilities. 

8.  Entitlement to service connection for a left hip 
condition, to include as secondary to the Veteran's service-
connected disabilities. 

9.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the Veteran's service 
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1973.  He had additional reserve service from May 
1987 to April 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A video conference hearing was held in July 2005, with the 
Veteran sitting at the No. Little Rock RO, and the 
undersigned Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In March 2006, the Board remanded the Veteran's claims in 
order to provide the Veteran with a proper VCAA notice 
letter, to obtain his Social Security Administration (SSA) 
records, to ask the Veteran to identify a three-month period 
during which he was temporarily assigned to Vietnam, to 
obtain the Veteran's service personnel records, to obtain his 
Reserve service treatment records, and to schedule him for a 
VA examination.  The Veteran was provided with proper VCAA 
notice letters in April 2006 and September 2006.  The 
Veteran's SSA records, service personnel records and reserve 
service treatment records have all been obtained.  The 
Veteran did not identify a three-period during which he was 
temporarily assigned to Vietnam.  The Veteran was scheduled 
for a VA examination in September 2008, which he attended.  
The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the September 2008 examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Accordingly, the 
Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

The issues of entitlement to service connection for a right 
ankle disorder, a right knee disorder, a right hip disorder 
and a left hip disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in August 1997, 
the RO determined that service connection for a left knee 
disorder was not warranted, on the basis that there was no 
evidence that the claimed condition was incurred in or 
aggravated by service.

3.  Evidence added to the record since the final August 1997 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

4.  The Veteran's left knee disorder is shown by competent 
medical evidence to be causally or etiologically related to 
his active military service.

5.  The Veteran's left ankle disorder is shown by competent 
medical evidence to be causally or etiologically related to 
his active military service.

6.  The record does not reflect that the Veteran had active 
service within the land borders of the Republic of Vietnam.

7.  There is no presumption of exposure to herbicides/Agent 
Orange in this case and the record is entirely negative for 
any factual, verifiable or corroborating evidence supporting 
the Veteran's contentions of exposure to herbicides/Agent 
Orange during service.

8.  The Veteran has not been shown to currently have diabetes 
mellitus, type II, that is causally or etiologically related 
to his active military service.

9.  The Veteran has not been shown to currently have 
peripheral neuropathy of the arms, hands, legs and shoulders 
that is causally or etiologically related to his active 
military service, to include as due to diabetes mellitus, 
type II.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

2.  Resolving any reasonable doubt in favor of the Veteran, 
the Veteran's left knee disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2008).

3.  Resolving any reasonable doubt in favor of the Veteran, 
the Veteran's left ankle disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Diabetes mellitus, type II, was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

5.  Peripheral neuropathy of the arms, hands, legs and 
shoulders was not incurred in military service, nor was it 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disorder, the RO had a duty to 
notify the Veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provides that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for a left knee disorder and 
granted his claim for entitlement to service connection for a 
left knee disorder and a left ankle disorder.  Therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Accordingly, the Board concludes that with respect to these 
claims, the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Turning to the Veteran's claims for service connection for 
diabetes mellitus, type II, and peripheral neuropathy of the 
arms, hands, legs and shoulders, the Board finds that the 
VCAA duty was satisfied by letters sent to the Veteran in 
June 2001 and October 2001.  These letters addressed all 
required notice elements and were sent prior to the initial 
unfavorable decision by the AOJ.  Subsequently, the Veteran 
also received a notice letter in July 2004, which reiterated 
the above requirements.  In this case, the fact that the 
notice letters did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  

In any event, the Veteran received notice of the relevant 
rating criteria and effective date provisions, as well as 
what was required to substantiate a secondary service 
connection claim, in notice letters dated in April 2006 and 
September 2006, and January 2007, respectively.  Subsequent 
to these notice letters, an October 2008 supplemental 
statement of the case (SSOC) was issued.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007), rev'd on other grounds, 
Shinseki v. Sanders, 556 U.S. - (2009).  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his diabetes and peripheral 
neuropathy claims.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of diabetes mellitus or peripheral neuropathy.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  Although the Veteran currently has diabetes 
mellitus and peripheral neuropathy, there is no indication in 
the record of a causal connection between these diagnoses and 
the Veteran's active service, to include exposure to 
herbicides in the Republic of Vietnam.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide these claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I.  New and Material Evidence 

The Board observes that the Veteran's claim for service 
connection for a left knee disorder was previously considered 
and denied by the RO in a decision dated in August 1997.  The 
Veteran was notified of that decision and of his appellate 
rights.  He subsequently filed a notice of disagreement and 
was provided a Statement of the Case by the RO in August 
1997.  A timely substantive appeal was not submitted.  38 
C.F.R. §§ 20.300 - 302 (2008).  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105.

Although the RO appears to have reopened the Veteran's claim 
for service connection for a left knee disorder, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that 
the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for a left knee disorder will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The August 1997 decision denied the Veteran's claim for 
service connection for a left knee disorder.  In that 
decision, the RO stated that the there was no evidence that 
the Veteran's claimed left knee disorder was incurred in or 
aggravated by his active service.  Thus, the RO concluded 
that service connection for a left knee disorder was not 
warranted.

The evidence associated with the claims file subsequent to 
the August 1997 decision includes private treatment records, 
VAMC treatment records, the September 2008 VA examination 
report as well as the Veteran's own contentions, to include 
his sworn testimony at his personal hearing in July 2005.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1997 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a left 
knee disorder.  This evidence is certainly new, in that it 
was not previously of record.  With regard to whether the 
evidence is material, the Board finds that the September 2008 
VA examination report provides evidence that the Veteran's 
current left knee disorder was incurred in active service.  
Taken together with treatment records and reports showing a 
continuity of symptomatology, the Board finds that this 
evidence provides a connection between the Veteran's current 
left knee disorder and his active service.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Therefore, this evidence relates to an unestablished fact 
necessary to substantiate the claim.

II.  Service Connection

As was noted above, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

A.  Left Ankle and Left Knee Disorders

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left knee 
disorder and a left ankle disorder.  The record clearly 
demonstrates that the Veteran currently has a left knee 
disorder and a left ankle disorder.  In this regard, the 
September 2008 VA examination noted that the Veteran had 
arthritis in both the left knee and the left ankle.  Thus, 
the remaining questions pertaining to service connection are 
whether the Veteran incurred an injury or disease during his 
period of service and whether his current disabilities are 
related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that a 
November 1959 service treatment record states that the 
Veteran had been having problems with left knee and left 
ankle pain since 1958.  In addition, in November 1957, the 
Veteran sprained his left ankle during basic training when an 
instructor fell on him, causing him to twist the left ankle.  
Accordingly, the Board concludes that the Veteran did 
experience an event or injury during service.

The final issue remaining is whether the Veteran's current 
left knee and left ankle disorders are related to his 
injuries during service.  In this regard, the Veteran was 
afforded a VA examination in September 2008.  At that 
examination, the examiner reviewed the Veteran's claims file, 
to include his service treatment records, and physically 
examined the Veteran.  The examiner opined that the Veteran's 
left knee and left ankle disorders were at least as likely as 
not related to his active service.  The examiner explained 
that the Veteran sustained injury to his left ankle twice 
while in service, and that one injury required casting for 
six weeks.  The Veteran also sustained injury to the left 
knee while in service, which later required arthroscopy to 
repair torn meniscus.  X-rays showed arthritis to both the 
left knee and left ankle joints, which was likely related to 
the previous injuries, per medical literature.

In addition, to the extent that the Veteran is claiming 
entitlement to service connection for a left knee disorder 
and a left ankle disorder on a secondary basis, such claims 
are rendered moot because service connection has been granted 
on a direct basis in this decision. 

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current left knee and left 
ankle disorders to his military service, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran's current left knee 
and left ankle disorders are related to his active military 
service.  Accordingly, the Board concludes that service 
connection for a left knee disorder and a left ankle disorder 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

B.  Diabetes Mellitus, Type II

In this case, the Veteran is claiming entitlement to service 
connection for diabetes mellitus as a result of exposure to 
herbicides during service.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

As was noted above, in this case, the Veteran is claiming 
entitlement to service connection for diabetes mellitus, type 
II, as a result of herbicide exposure during service.  
Specifically, the Veteran testified at his July 2005 hearing 
that he served on several temporary duty assignments at Air 
Base Tan Son Nhut in Vietnam in 1965 and 1966.  He further 
testified that although he was based in Japan, he served in 
Vietnam for 49 days.

However, the record does not reflect that the Veteran was 
present within the land borders of Vietnam, nor has the 
Veteran submitted any evidence verifying any exposure to 
herbicides during service.  In this regard, the RO submitted 
a request to the National Personnel Records Center (NPRC) in 
February 2001 requesting any documents showing exposure to 
herbicides and any dates of service in Vietnam.  The NPRC 
responded in August 2001, that there were no records of 
exposure to herbicides, and that although the Veteran's 
service records indicated that he received the Vietnam 
Service Medal, exact dates of any alleged exposure were not 
of record.  It was suggested that the RO submit their request 
to the Air Force Personnel Center for a determination of any 
Vietnam service dates.  The RO sent such a request in 
February 2002.  A response was received in April 2002, which 
stated that the Air Force Personnel Center did not maintain 
Veterans' personnel records, and that personnel records were 
available through the NPRC.  In June 2002, the RO then 
requested the Veteran's complete personnel file from the 
NPRC.  The requested personnel records were mailed in 
November 2002, and additional personnel records from the 
Veteran's reserve service were subsequently received in May 
2006 and June 2007.  

Unfortunately, there is no indication in the Veteran's 
personnel records that he had in-country service in Vietnam.  
In this regard, the Veteran's service personnel records show 
that his only foreign service was at Yokota Air Force Base in 
Japan from December 1963 to February 1966.  Although the 
Veteran contends that he had temporary duty assignments from 
Yokota Air Force Base in Japan to Air Base Tan Son Nhut in 
Vietnam, there are no attachment or detachment orders in the 
Veteran's personnel file showing such assignments.  Moreover, 
Air Force Form 1712 specifically states that the Veteran had 
no Vietnam service.  This form goes on to show, again, that 
the Veteran's only foreign service was in Japan.  

While the Veteran's military occupational specialty was that 
of "Weapons Mechanic" as stated in his personnel records, 
there is no evidence that he was trained or participated in 
recovery operations; nor that he, in the pay grade of E-4, 
had any specialized training above that of any other aircraft 
mechanics that would have been expected to have been 
stationed in Vietnam.  Stated alternatively, there is no 
evidence to suggest that the Veteran had any special skills 
or abilities beyond his pay grade and expertise that would 
have caused Air Force authorities to call upon him to 
temporarily leave his assigned duty station in Japan to 
perform on-shore duties at an Air Base in Vietnam, presumably 
with its own complement of aircraft maintenance personnel.  
To find otherwise would be the product of speculation, which 
is not an appropriate basis for a grant of service 
connection.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The Board does observe the Veteran's arguments that he is in 
receipt of the Vietnam Service Medal (VSM) and the Republic 
of Vietnam Campaign Medal (RVCM).  However, the VSM was 
awarded to Veterans who served between July 1965 and March 
1973 in direct support of operations in Vietnam, which 
includes service in other Southeast Asian countries besides 
Vietnam.  See U.S. Dep't of Defense Manual of Military 
Decorations and Awards, Appendix D at D-20, July 1990.  The 
RVCM is awarded to those personnel who (1) served in the 
Republic of Vietnam for six months during a specified period, 
or (2) served outside the geographical limits of the Republic 
of Vietnam but contributed direct combat support to the 
Republic of Vietnam and Armed Forces for 6 months, or (3) 
served in the Republic of Vietnam or outside its geographical 
limits for less than six months but were wounded, captured or 
killed.  Id. at 7.5.

Based upon the above definitions, the Veteran's receipt of 
the VSM and RVCM does not provide proof of active service 
inside the Republic of Vietnam.  Therefore, the presumption 
of exposure to herbicides does not apply in this case.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Nonetheless, the general rules governing service connection 
can still be used to establish the Veteran's service 
connection claim.  38 C.F.R. §§ 3.303(a) (service connection 
means that the facts, shown by evidence, establish that a 
particular disease resulting in disability was incurred 
coincident with service in the Armed Forces); 38 C.F.R. § 
3.303(d) (presumptive provisions are not intended to limit 
service connection so that when they do not establish service 
connection, direct service connection may establish a claim 
when the evidence warrants it).  See also Stefl v. Nicholson, 
21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
diabetes mellitus, type II.  In fact, the Veteran's March 
1973 separation examination found his endocrine system to be 
clinically normal.  Moreover, the medical evidence of record 
does not show that the Veteran sought treatment for diabetes 
mellitus, type II, immediately following his period of 
service or for many years thereafter.  Therefore, the Board 
finds that diabetes mellitus, type II, did not manifest 
during service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus, type II, manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current diabetes mellitus, type II, to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which his current diabetes mellitus, type II, 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current diagnosis of diabetes mellitus, type II, to 
a disease or injury in service, to include exposure to 
herbicides.

Thus, the only evidence linking the Veteran's diabetes 
mellitus, type II, to his service is his own lay contentions.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he has 
experienced symptoms of diabetes mellitus, type II.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can testify to experiencing 
symptoms of diabetes mellitus, type II, the Veteran, as a lay 
person, is not competent to testify that his current diabetes 
mellitus, type II, was caused by his active service, to 
include exposure to herbicides.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that diabetes mellitus, type II, 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include herbicide exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus, type II.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
diabetes mellitus, type II, is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

C.  Peripheral Neuropathy of the Arms, Hands, Legs and 
Shoulders

In this case, the Veteran claims that his peripheral 
neuropathy of the arms, hands, legs and shoulders is related 
to his diabetes mellitus, type II.  As was noted above, 
secondary service connection requires (1) medical evidence of 
a current disability;


(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

However, as was decided above, the Veteran is not entitled to 
service connection for diabetes mellitus, type II.  
Therefore, to the extent that the Veteran is making a claim 
under 38 C.F.R. § 3.310 that his peripheral neuropathies are 
secondary to his diabetes mellitus, type II, the Board notes 
that such a claim would be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where, the 
law, and not the evidence, is dispositive of the claim, the 
claim should be denied because of lack of legal merit or of 
entitlement under the law).  In other words, since service 
connection has not been established for diabetes mellitus, 
type II, the claim for service connection for peripheral 
neuropathy of the arms, hands, legs and shoulders as 
secondary to diabetes mellitus, type II, must fail as a 
matter of law.

Nonetheless, failure to establish secondary service 
connection does not preclude the Veteran from establishing 
direct service connection.  Cf. Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for peripheral 
neuropathy of the arms, hands, legs and shoulders.  The 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of peripheral neuropathy, 
numbness or tingling.  In fact, the Veteran's March 1973 
separation examination found his neurologic system, as well 
as both his upper and lower extremities to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the Veteran sought treatment for peripheral 
neuropathy of the arms, hands, legs and shoulders, 
immediately following his period of service or for many years 
thereafter.  Therefore, the Board finds that peripheral 
neuropathy of the arms, hands, legs and shoulders did not 
manifest during service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that peripheral 
neuropathy of the arms, hands, legs and shoulders manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link the Veteran's current 
peripheral neuropathy of the arms, hands, legs and shoulders 
to his military service.  As noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which the Veteran's current peripheral 
neuropathy of the arms, hands, legs and shoulders could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service, 
to include as secondary to his service-connected disorders.

Thus, the only evidence linking the Veteran's peripheral 
neuropathy of the arms, hands, legs and shoulders to his 
service is his own lay contentions.  As was noted above, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

However, as was also noted above, while the Veteran can 
testify to experiencing symptoms of peripheral neuropathy of 
the arms, hands, legs and shoulders, the Veteran, as a lay 
person, is not competent to testify that his current disorder 
was caused by his active service, to include as secondary to 
herbicide exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that peripheral neuropathy of the 
arms, hands, legs and shoulders did not manifest during 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include as secondary to a service-connected 
disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for peripheral neuropathy of the arms, 
hands, legs and shoulders.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for peripheral neuropathy 
of the arms, hands, legs and shoulders is not warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.

Entitlement to service connection for a left knee disorder is 
granted. 

Entitlement to service connection for a left ankle disorder 
is granted. 

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the arms, hands, legs and shoulders, to include as 
secondary to a service-connected disorder, is denied


REMAND

Reason for Remand: To afford the Veteran a VA examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.  
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a right knee disorder, a right ankle disorder 
and a bilateral hip disorder, as secondary to his service-
connected conditions.  In the decision above, the Board has 
granted entitlement to service connection for a left ankle 
disorder and a left knee disorder.  In essence, the Veteran 
contends that due to his service-connected left knee and left 


ankle disorders, he walks with an altered gait.  The Board 
acknowledges that the Veteran is competent to testify what he 
experienced, i.e. that he walks with an altered gait.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation).  Furthermore, at the September 2008 VA 
examination, the examiner noted that the Veteran walked with 
an antalgic gait, and that there was evidence of abnormal 
weight bearing.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In addition, the Court held 
that "[t]his is a low threshold."  Id. at 83.  In this 
case, the Board finds that there is insufficient evidence to 
decide the issues of whether the Veteran's claimed right 
ankle, right knee, and bilateral hip disorders are secondary 
to his service-connected left knee and left ankle disorders.  
Accordingly, the Veteran should be afforded a VA examination 
for these claims, to include whether the claimed conditions 
were caused or aggravated by his service-connected disorders.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed right 
knee, right ankle and bilateral hip 
disorders.  The examiner should be 
provided with the Veteran's claims folder 
and a copy of this REMAND.

After a review of the evidence, the 
examiner should answer the question, what 
is the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
right knee, right ankle and bilateral hip 
disorders are caused by or are the result 
of his service-connected left knee and 
left ankle disorders, as opposed to some 
other factor or factors? (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

If it is determined that the Veteran's 
right knee, right ankle and bilateral hip 
disorders are not the result of his 
service-connected left knee and left ankle 
disorders, the examiner should then 
address the likelihood (likely, unlikely, 
at least as likely as not), that his right 
knee, right ankle and bilateral hip 
disorders have been aggravated by his 
service-connected left knee and left ankle 
disorders.

The examiner is advised that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation unless 
the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


